ALLOWANCE

EXAMINER’S COMMENT
The claim objections to claims 11-20 as set forth on page 2 of the Office Action mailed on 10/26/2020, has been withdrawn by the Examiner in view of newly amended claims.

REASONS FOR ALLOWANCE
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show a blade configured to rotate about a rotary shaft, wherein the first blade is configured to rotate about the rotary shaft, and the second blade configured to rotate about the rotary shaft, and specifically does not show the first blade configured to rotate about a rotary axis to open or close the air discharge port and the second blade rotating about the rotary axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763